DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 19, 21 and 24-25 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Patent 8,808,697) in view of Tsoukas et al. (Metabolism 2015, p. 47-59) and Bokarewa (Ann Rheum Dis, 2003, p. 952-956).
Zheng teaches a method of treating rheumatoid arthritis comprising administering a sequence of CD24 protein identical with present SEQ ID NO: 1 with the X amino acid being Alanine fused with human IgG protein comprising Fc portion consisting of hinge region and comprising CH2 and CH3 (see column 6, lines 16-67, SEQ ID NO: 1 in Zheng and sequence alignment below, column 2, lines 27-52, column 6, lines 20-67).  Zheng teaches that they have discovered that administering a soluble form of CD24 is highly effective for treating rheumatoid arthritis (see column 4, lines 8-10 and column 6, lines 16-67). 
Regarding present claim 19. Zheng teaches glycosylated CD24 (see column 2, lines 25-52) or soluble (column 4, lines 9-10).

Present SEQ ID NO: 1 and Zheng’s SEQ ID NO: 1 of Zheng

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30


Zheng does not teach that administering CD24 protein identical with present SEQ ID NO: 1 fused with human IgG protein increases circulating leptin levels and does not teach the patient population HIV-associated lipodystrophy and receiving anti-viral therapy. Zheng does not teach treating or preventing lipodystrophy syndrome in a subject (present claim 21).
Bokarewa teaches that that leptin in rheumatoid arthritis patients has a protective role against the destructive course of rheumatoid arthritis (see page 954 and Discussion).
Tsoukas teaches a method for increasing leptin levels in HIV patients having HIV-associated lipodystrophy and receiving anti-viral therapy and in patients having non-HIV associated lipodystrophies comprising administering recombinant leptin (r-metHuLeptin or metreleptin) (see Abstract and page 49-50 and 53). Tsoukas teaches that congenital lipodystrophies have been associated with partial or total leptin deficiency and teaches that leptin replacement improves insulin resistance and improves metabolic abnormalities (see pages 53-54). Tsoukas suggests that recombinant leptin could improve HIV-associated lipodystrophy (see page 55).
Tsoukas does not teach administering CD24 protein comprising present SEQ ID NO: 1 fused to Fc region of human IgG protein. 
It would have been prima facie obvious to provide the method of Tsoukas of increasing leptin levels in in HIV patients having HIV-associated lipodystrophy and receiving anti-viral therapy comprising administering Zheng’s CD24 protein identical with present SEQ ID NO: 1 fused with human IgG protein, instead of administering Tsoukas’ recombinant leptin, because Zheng has shown that CD24 is highly effective for treating rheumatoid arthritis, wherein leptin plays a protective role against the destructive course of rheumatoid arthritis as taught by Bokarewa.  
Based on the combined teachings of Zheng and Bokarewa, the skilled artisan would have concluded that CD24 has an effect of increasing the level of leptin in a patient. Therefore the skilled artisan would have been motivated to increase the level of leptin in Tsoukas’ patients by administering Zheng’s CD24 protein fused with human IgG protein.
Thus the present invention would have been prima facie obvious at the time the invention was made. 

Claims 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Patent 8,808,697) in view of Tsoukas et al. (Metabolism 2015, p. 47-59) and Bokarewa (Ann Rheum Dis, 2003, p. 952-956) and further in view of McLean et al. (Molecular Immunology, 2000, p. 837-845) and GenBank CAC20454.1, 2000.
Zheng teaches a method of treating rheumatoid arthritis comprising administering a sequence of CD24 protein identical with present SEQ ID NO: 1 with the X amino acid being Alanine fused with human IgG protein comprising Fc portion consisting of hinge region and comprising CH2 and CH3 (see column 6, lines 16-67, SEQ ID NO: 1 in Zheng and sequence alignment below, column 2, lines 27-52, column 6, lines 20-67).  Zheng teaches that they have discovered that administering a soluble form of CD24 is highly effective for treating rheumatoid arthritis (see column 4, lines 8-10 and column 6, lines 16-67). Zheng teaches glycosylated CD24 (see column 2, lines 25-52) or soluble (column 4, lines 9-10).
Present SEQ ID NO: 1 and Zheng’s SEQ ID NO: 1 of Zheng

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30


Zheng does not teach that administering CD24 protein identical with present SEQ ID NO: 1 fused with human IgG protein increases circulating leptin levels and does not teach the patient population HIV-associated lipodystrophy and receiving anti-viral therapy. Zheng does not teach treating or preventing lipodystrophy syndrome in a subject (present claim 21).
Bokarewa teaches that that leptin in rheumatoid arthritis patients has a protective role against the destructive course of rheumatoid arthritis (see page 954 and Discussion).
Tsoukas teaches a method for increasing leptin levels in HIV patients having HIV-associated lipodystrophy and receiving anti-viral therapy and in patients having non-HIV 
Tsoukas does not teach administering CD24 protein comprising present SEQ ID NO: 1 fused to Fc region of human IgG protein.

Zheng, Bokarewa and Tsoukas do not teach present fusion protein of SEQ ID NO: 6. Present SEQ ID NO: 6 is a fusion protein comprising CD24 protein of SEQ ID NO: 1 fused with the human immunoglobulin.
Present SEQ ID NO: 6
SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK
Zheng teaches CD24 protein identical with present SEQ ID NO: 1 with the X amino acid being Alanine fused with human IgG protein. However, Zheng does not teach SEQ ID NO: 6. 
Present SEQ ID NO: 6 would have been obvious in view of the teachings of Zhang and McLean and GenBank CAC20454.1. 
McLean and GenBank CAC20454.1 teach a sequence identical with the bolded amino acids above comprising constant regions of human heavy and light chains comprising CH2 and CH3 domains of the human IgG protein (see Abstract, Figures 1 and 5). 
It would have been prima facie obvious to provide fusion protein of present SEQ ID NO: 6 because Zheng teaches CD24 protein identical with present SEQ ID NO: 1 (with the X amino acid being Alanine) fused with human IgG protein and because the sequence of the human IgG protein has been known in the prior art as taught by McLean and GenBank CAC20454.1 (see sequence comparison below). 
The skilled artisan would have been motivated to use McLean and GenBank CAC20454.1 sequence of human IgG in construction of Zhan’s fusion protein because McLean teaches that their expression vector cassette can be used in production of chimeric Ig molecules (see Results and Discussion).
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Present partial SEQ ID NO: 6 comprising human IgG and McLeans human IgG  


Score
Expect
Method
Identities
Positives
Gaps
Frame
480 bits(1236)
5e-170()
Compositional matrix adjust.
231/231(100%)
231/231(100%)
0/231(0%)


Features:
Query  1    PKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFN  60
            PKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFN
Sbjct  100  PKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFN  159

Query  61   WYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTI  120
            WYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTI
Sbjct  160  WYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTI  219

Query  121  SKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPP  180
            SKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPP


Query  181  VLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  231
            VLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK
Sbjct  280  VLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  330




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648